Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/12/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 5 and 7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Miyazawa (JP 2011222233, English Translation, cited previously)
Regarding claim 1, Miyazawa teaches a light guide plate (Fig. 5,6) configured to guide  light from a light source 61 to form an image in a space, the light guide plate comprising: a light introduction portion (92 and 92a) on which light from the light source is incident; and a light emitting portion (97) which  is bent and connected to the light introduction portion, the light emitting portion having an emission surface configured to emit the light from the light source incident from the light introduction portion toward the space in which the image is formed, the emission surface having a curved shape 98 (in Fig.5 and 6, 198 in Fig.14,16 and 18. See in Miyazawa: The light guided to the inner edge 91e of the light emitting portion 91 is incident on the curved surface of the semicircular ridge 98 along the axial direction of the semicircular ridge 98 of the diffuse reflection portion 97, Note: emission surface 3a in instant Figure 2 is relied upon in the rejection that is analogous to the emission surface of Fig.20 of Miyazawa). 
.  
Regarding claim 2, Miyazawa teaches a light guide plate (Fig. 5 and 6), wherein the light introduction portion (92 and 97) is integrally formed with the light emitting portion.  

Regarding claim 4, Miyazawa teaches a light guide plate (Fig. 5 and 6), wherein the light introduction portion and the light emitting portion are connected in an L shape (Fig.5).

Regarding claim 5, Miyazawa teaches a light guide plate (Fig. 5 and 6), wherein the light emitting portion includes a radiation portion 92a formed on an end surface thereof, the radiation portion configured to radiate the light from the light source 61 incident from the light introduction portion to outside of the light guide plate.  

Regarding claim 7, Miyazawa teaches a display device (See in Miyazawa:  The present invention relates to a light guide plate for illuminating an object to be illuminated such as a dial plate or a transmissive liquid crystal display) comprising: a light source 61; and a light guide plate configured to guide light from the light source to form an image in a space, the light guide plate (Fig.5-6) including a light introduction portion (92 and 92a) on which light from the light source is incident and a light emitting portion (97 and 98) which is bent and connected to the light introduction portion, the light emitting portion having an emission surface 98 configured to emit the light from the light source incident from the light introduction portion toward the space in which the image is formed, the emission surface having a curved shape (Fig.6) .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa 
Regarding claim 3, Miyazawa teaches the invention set forth in claim 1 above but is silent regarding the light introduction portion is formed separately from the light emitting portion.  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the introduction portion formed separately from the light emitting portion, since forming in two pieces an article which has formerly been formed in one piece involves only routine skill in the art.

 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa in view of Sawada (JP 2007221359, English Translation, cited previously)
Regarding claim 6, Miyazawa teaches the invention set forth in claim 1 above but is silent regarding a test pattern portion configured to evaluate emission characteristics of the light emitting portion, wherein the test pattern portion is provided on a part of the emission surface of the light emitting portion.  
Sawada teaches a test pattern portion configured to evaluate emission characteristics of the light emitting portion, wherein the test pattern portion is provided on a part of the emission surface of the light emitting portion (see in Miyazawa: Next, for example, a test pattern is arranged in front of the light emitting surface 40c of the light guide member 4, and linear light from the light guide member 4 is irradiated onto the test pattern. Then, the position and size of the irradiation area of the linear light in the test pattern are confirmed. If the light emission function of the light source device 3 is found to be inappropriate as a result of the light emission test, the light source device 3 is extracted and another light source device 3 is attached. Further, when the result of the irradiation test is inappropriate, for example, the light guide member 4 and the light source device 3 are removed from the case 1 and reattached so as to have an appropriate positional relationship). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the test pattern as disclosed in Sawada in the device of Miyazawa in order to achieve the optimal positional relationship.
  
 Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa in view of Yamamoto (JP 2016017891 A)
Regarding claims 8-9, Miyazawa teaches the invention set forth in claims 1 and 7 above but is silent regarding the light emitting portion has a back surface opposite the emitting surface, the light emitting portion having a curved shape that is concave from the back surface toward the emitting surface.
Yamamoto teaches a light guide 32 wherein the light emitting portion (top surface of curved portion of 32) has a back surface (lower surface of curved portion of 32) opposite the emitting surface, the light emitting portion having a curved shape that is concave from the back surface toward the emitting surface (Fig.2 and 8).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use curved shape for the light emitting surface as disclosed in Yamamoto in the device of Miyazawa in order to prevent spread of light more than necessary (See in Yamamoto:Moreover, since the decoration light is irradiated to the curved-surface board part 32 formed in the curved surface shape, it can prevent that the irradiation range of the decoration light spreads more than necessary, and a virtual image is displayed on the speed display area).

    PNG
    media_image1.png
    219
    530
    media_image1.png
    Greyscale
  
Response to Arguments
The arguments filed by the Applicant on 4/12/22 is acknowledged, however they are not found to be persuasive. Applicant has argued that Miyazawa does not disclose or suggest that “the light emitting portion having an emission surface configured to emit the light from the light source incident from the light introduction portion toward the space in which the image is formed” as recited in amended Claims 1 and 7. The arguments are not found to be persuasive because the configuration of the light guide plate in the instant Application is an L shaped light guide, wherein the leg of the light guide that has the emission surface is the that leg that is distant from the light source, as shown below on the left side, and on the right side the prior art Miyazawa’s Drawing is shown that is analogous to the instant Drawing/configuration.  


    PNG
    media_image2.png
    444
    642
    media_image2.png
    Greyscale

Therefore, when the configuration of the instant Drawing and Miyazawa’s Drawing is the same and the emission surfaces are formed on the upper surface of that leg which is distant from the light source in both instant Drawing as well as in Miyazawa, and therefore all the functional limitations including the amended portions are taught by Miyazawa.
                                                   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875